DETAILED ACTION
1. Claims 1-20 are pending. Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment: Interpretation of References
	3. The citations provided below are only exemplary and are not meant to be exhaustive. The
Examiner reserves the right to provide further citation to support the original position without change to
the original interpretation of the reference. Where a quotation of a cited paragraph has been provided,
the Examiner has only provided the quotation to provide a clearer context and does not limit the
citation to only the emphasized quotation. Applicant should review the entirety of the citation and
document.

Information Disclosure Statement
4. The information disclosure statement (IDS) submitted on 03/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement are being considered by the examiner. The initialed and dated copies of Applicants’ IDS form 1449 is attached to this instant Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	5. Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter
which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the
applicant), regards as the invention.
The limitations of claims 5 and 16 recite “…value in indicative of brand proximity at a time prior to time 't'.” However, the statement “…value in indicative” is not clear and potentially grammatically incorrect. Therefore, it is indefinite as to how value relates the indication of brand proximity as described in the claim. For purposes of further examination, Examiner assumes this should be written “…value is indicative of brand proximity…” for the claims stated. However, appropriate clarification is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, 
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in claim 12 are a system for automatically assessing proximity of an enterprise's brand to a customer, the system performing operations comprising: obtaining, a first sub-score indicative of a degree of completion of a task that involves the enterprise providing a service to the customer (Receiving and Analyzing Information; evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); obtaining, a second sub-score indicative of a level of user engagement between the enterprise and the customer (Receiving Information; observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); obtaining, a third sub-score indicative of efficiency of the task that involves the enterprise providing a service to the customer (Receiving Information; observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and combining the first sub-score, the second sub-score and the third sub-score to determine, a composite brand proximity score (BPS) indicative of the proximity of the enterprise's brand to the customer (Analyzing Information; evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement and observation and commercial interactions for Organizing Human Activity but for the recitation of generic computer  memory, processor, and processing device nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing Human Activity. For example, assessing proximity of an enterprise's brand to a customer with various sub-scores to determine a composite brand proximity score (BPS) indicative of the proximity of the enterprise's brand to the customer encompasses what a modeler and analyst does to determine scores for modeling behaviors of customers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these processes recite limitations for commercial interactions, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than memory, processor, and processing device. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving of data for score analysis is insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer 
[0057] The machine can be a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a server, a network router,Atty docket 35756.21 16a switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. Further, while a single machine is illustrated, the term "machine" shall also be taken to include any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein. 

Which describes the present invention for analyzing score information, with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned process consists of functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving steps that were considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements such as memory and processor above nor the receiving steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that the receiving of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claim 1 also contain the identified abstract ideas above, with no more additional elements which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 12 above.
Claims 2-11 and 13-20 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 12 above. 
Therefore, claims 1-20 are ineligible.


Claim Rejections - 35 USC § 102
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	8. Claim(s) 1, 9, 11-12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by US patent number US 7,818,203 B1 to Pearson et al. (hereinafter referred to as “Pearson”).
.
	(A) Regarding claim 1, Pearson discloses a method for automatically assessing proximity of an enterprise's brand to a customer, comprising: obtaining, by a processing device, a first sub-score indicative of a degree of completion of a task that involves the enterprise providing a service to the customer (Col 3 In 45 - 50 "The TCE internal measurements are operational metrics that describe Operational Metrics that include Product Quality, Professional Services, Customer Support, and Training.”); obtaining, by the processing device, a second sub-score indicative of a level of user engagement between the enterprise and the customer (Col 5 In 5 - 10 "In order to measure both perception and behavior, the Customer Loyalty Index (CL!) is developed based on questions surveying three attributes: overall Satisfaction (perception); repurchase Intent (behavior); and willingness to recommend(behavior)."); obtaining, by the processing device, a third sub-score indicative of efficiency of the task that involves the enterprise providing a service to the customer (Col 7 In 10 - 15" The TCE internal score is typically a lagging indicator of the Company's operational performance. i.e., the


	(B) Regarding claim 9, Pearson discloses the method of claim 1. Pearson further discloses wherein the third sub-score is modified by applying reward function for fast completion of task (Col 7 In 5 - 7 "The TCE internal score is computed from an algorithm composed of metrics that track the Company's operational performance continually at customer sites.", and Col 7 In 10 - 18" The TCE internal score is typically a lagging indicator of the Company's operational performance. i.e., the score reflects the actual performance of the Company's products, solutions and services at a customer site.").

	(C) Regarding claim 11, Pearson discloses the method of claim 1. Pearson further discloses wherein third sub-score is modified by applying penalty for non-completion of task (Col 7 In 25 - 27 " A longer length of time spent resolving a customer issue (Turn Around Time or TAT) or case leads to a negative perception as well and contributes as a subtractive component.").

	(D) Regarding claim 12, Pearson discloses a system for automatically assessing proximity of an enterprise's brand to a customer, the system comprising a memory, and a processor performing operations comprising: obtaining, by a processing device, a first sub-score indicative of a degree of completion of a task that involves the enterprise providing a service to the customer (Col 3 In 45 - 50 "The TCE internal measurements are operational metrics that describe Operational Metrics that include 

	(E) Regarding claim 20, Pearson discloses the system of claim 1. Pearson further discloses wherein the third sub-score is modified by applying reward function for fast completion of task, or by applying penalty for noncompletion of task(Col 7 In 5 - 7 “The TCE internal score is computed from an algorithm composed of metrics that track the Company's operational performance continually at customer sites.", Col 7 \n 10 - 18" The TCE internal score is typically a lagging indicator of the Company's operational performance. i.e., the score reflects the actual performance of the Company's products, solutions and services at a customer site.”, and Col 7 In 25 - 27 " A longer length of time spent resolving a customer issue (Turn Around Time or TAT) or case leads to a negative perception as well and contributes as a subtractive component.").

Claim Rejections - 35 USC § 103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	10. Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson in view of US 2015/0324361 A1 Glass et al., (hereinafter 'Glass’).

	(A) Regarding claim 2, Pearson discloses the method of claim 1. Pearson does not disclose wherein determining the composite BPS further comprises: generating a respective session BPS value for each engagement session with each user.
	Glass does disclose wherein determining the composite BPS further comprises: generating a respective session BPS value for each engagement session with each user (para [0058] "The user satisfaction score determiner 350 in this example receives user engagement information from the user engagement evaluation unit 330 and user session information from the user session determining unit 340, and, generates or updates a user satisfaction score associated with a user session.").



	(B) Regarding claim 13, Pearson discloses the system of claim 12. Pearson does not disclose wherein determining the composite BPS further comprises: generating a respective session BPS value for each engagement session with each user.

	Glass does disclose wherein determining the composite BPS further comprises: generating a respective session BPS value for each engagement session with each user (para [0058} "The user satisfaction score determiner 350 in this example receives user engagement information from the user engagement evaluation unit 330 and user session information from the user session determining unit 340, and generates or updates a user satisfaction score associated with a user session.").

	Thus, it would have been obvious to one of ordinary skill in the art to combine the session BPS value taught by Glass with the system disclosed by Pearson to improve the assessment of an enterprise's customer affinity (see Glass para (0058)).

	11. Claim 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson in view of US 2018/0350015 A1 Gordon et al., (hereinafter Gordon).

	(A) Regarding claim 8, Pearson discloses the method of claim 1. Pearson does not disclose wherein the first sub-score and the second sub-score are tied to each other based on user response time.

	Gordon does disclose wherein the first sub-score and the second sub-score are tied to each other based on user response time (para [0058] "In an embodiment, the scores may be provided for additional training of a machine learning model to assess and adjust the weighting and scoring algorithms. New metrics may be identified and collected in the future and then be folded in to the scoring algorithms, as desired. For instance, as a non-limiting example, bandwidth or response times may become a factor in customer satisfaction.").

	Thus, it would have been obvious to one of ordinary skill in the art to combine the user response time dependent scoring taught by Gordon with the method disclosed by Pearson to improve the assessment of an enterprise customer affinity (see Gordon para [0058)).

	(B) Regarding claim 19, Pearson discloses the system of claim 1. Pearson does not disclose wherein the first sub-score and the second sub-score are tied to each other based on user response time.

	Gordon does disclose wherein the first sub-score and the second sub-score are tied to each other based on user response time (para (0058} "In an embodiment, the scores may be provided for additional training of a machine learning model to assess and adjust the weighting and scoring algorithms. New metrics may be identified and collected in the future and then be folded in to the scoring algorithms, as desired. For instance, as a non-limiting example, bandwidth or response times may become a factor in customer satisfaction.").



	12. Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson in view of the book entitled "Handbook of mathematical functions with formulas, graphs, and mathematical tables" by Abramowitz et al. (hereinafter ‘Abramowitz’).

	(A) Regarding claim 10. Pearson discloses the method of claim 9. Pearson does not disclose wherein the reward function is a quick response reward function or a memorizing reward step function.

	Abramowitz does disclose wherein the reward function is a quick response reward function or a memorizing reward step function (see Pg 69 section 4.2 Exponential Function and Pg 1020 section 29.1.3 definition of the unit step function ).

	Thus, It would have been obvious to one of ordinary skill in the art to combine the functions taught by Abramowitz with the method disclosed by Pearson to improve the assessment of an enterprise customer affinity (see Abramowitz Pg 69 4.2 and Pg 1020 29.1.3).

	13. Claim 3-7 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson in view of Glass, in further view of Gordon.

	(A) Regarding claim 3, Pearson in view of Glass discloses the method of claim 2. Pearson in view of Glass does not disclose the method further comprising: calculating a weighted average of the respective session BPS values to determine the composite BPS.

	Gordon does disclose the method further comprising: calculating a weighted average of the respective session BPS values to determine the composite BPS (para [0033] “In an embodiment, the individual scores are combined as scores which may be combined as weighted sums to result in a single engagement score.").

	Thus, It would have been obvious to one of ordinary skill in the art to combine the weighted average BPS value taught by Gordon with the method disclosed by Pearson in view of Glass to improve the assessment of an enterprise customer affinity (see Gordon para [0033)).

	(B) Regarding claim 4, Pearson in view of Glass, in further view of Gordon discloses the method of claim 3. Pearson further discloses wherein the composite BPS represents brand proximity at a time 't' (Col 5 In 60 - 65 “In general, the CLI calculation, created from a customer satisfaction score, which itself may rely on one or more scores allows Company to assess its customer satisfaction and loyalty to its products and services using computer-based steps." and see Figure 11)

	(C) Regarding claim 5, Pearson in view of Glass, in further view of Gordon discloses the method of claim 4. Pearson also discloses the method further comprising: retrieving a current Brand Proximity Index (BP!) value from a BPI database, where the current BPI value is indicative of brand proximity at a time prior to time T (Col 6 In 5 - 10 “All data necessary to complete External and Internal operational metrics is loaded and maintained in the TCE Metrics Repository or Database. The TCE Metric Operational and external CLI scores will be processed by using information loaded into the TCE metric database. This information is up-loaded from source systems either weekly or monthly depending on business requirements." and see Figure 11 ).

	(D) Regarding claim 6, Pearson in view of Glass, in further view of Gordon discloses the method of claim 5. Gordon also discloses the method further comprising: applying time series smoothing to the retrieved current BPI value including the composite BPS at time ‘t' to generate an updated BPI value to store in the BPI database (para [0040] "FIG. 3A illustrates a graph showing a rolling three month average of engagement scores, according to an embodiment. For example, a value for June is an average of April, May and June to smooth out potential extreme changes in scores from month to month. Also, it may take up to three months for new learning initiatives implemented by a client to take full effect.").

	(E) Regarding claim 7, Pearson in view of Glass discloses the method of claim 2. Pearson in view of Glass does not disclose wherein each of the first sub-score, second sub-score and third sub-score are normalized to generate respective session BPS values.
	Gordon does disclose wherein each of the first sub-score, second sub-score and third sub-score are normalized to generate respective session BPS values (para [0038] "Referring again to FIG. 1, once the individual metrics have been weighted and summed, resulting in a preliminary score, the preliminary score may be normalized for product/account, in block 140.").
	Thus, It would have been obvious to one of ordinary skill in the art to combine the normalized sub-scores taught by Gordon with the method disclosed by Pearson in view of Glass to improve the assessment of an enterprise customer affinity (see Gordon para [0038)).


	(F) Regarding claim 14, Pearson in view of Glass discloses the system of claim 13. Pearson in view of Glass does not disclose the system further comprising: calculating a weighted average of the respective session BPS values to determine the composite BPS.



	Thus, It would have been obvious to one of ordinary skill in the art to combine the weighted average BPS value taught by Gordon with the system disclosed by Pearson in view of Glass to improve the assessment of an enterprise customer affinity (see Gordon para [0033)).

	(G) Regarding claim 15, Pearson in view of Glass, in further view of Gordon discloses the system of claim 14. Pearson further discloses wherein the composite BPS represents brand proximity at a time ‘t' (Col 5 in 60 - 65 "In general, the CL! calculation, created from a customer satisfaction score, which itself may rely on one or more scores allows Company to assess its customer satisfaction and loyalty to its products and services using computer-based steps." and see Figure 11)

	(H) Regarding claim 16, Pearson in view of Glass, in further view of Gordon discloses the system of claim 15. Pearson also discloses wherein the operations further comprise: retrieving a current Brand Proximity Index (BP!) value from a BP| database, where the current BPI value is indicative of brand proximity at a time prior to time T (Col 6 In 5 - 10 "All data necessary to complete External and internal operational metrics is loaded and maintained in the TCE Metrics Repository or Database. The TCE Metric Operational and external CLI scores will be processed by using information loaded into the TCE metric database. This information is up-loaded from source systems either weekly or monthly depending on business requirements.” and see Figure 11 ).

(I) Regarding claim 17, Pearson in view of Glass, in further view of Gordon discloses the system of claim 16. Gordon further discloses wherein the operations further comprise: applying time series smoothing to the retrieved current BPI value including the composite BPS at time T to generate an updated BPI value to store in the BP database (para [0040] "FIG. 3A illustrates a graph showing a rolling three month average of engagement scores, according to an embodiment. For example, a value for June is an average of April, May and June to smooth out potential extreme changes in scores from month to month. Also, it may take up to three months for new learning initiatives implemented by a client to take full effect.").

	(J) Regarding claim 18, Pearson in view of Glass discloses the system of claim 13. Pearson in view of Glass does not disclose wherein each of the first sub-score, second sub-score and third sub-score are normalized to generate respective session BPS values.

	Gordon does disclose wherein each of the first sub-score, second sub-score and third sub-score are normalized to generate respective session BPS values (para [0038] "Referring again to FIG. 1, once the individual metrics have been weighted and summed, resulting in a preliminary score, the preliminary score may be normalized for product/account, in block 140.").

	Thus, It would have been obvious to one of ordinary skill in the art to combine the normalized sub-scores taught by Gordon with the system disclosed by Pearson in view of Glass to improve the assessment of an enterprise customer affinity (see Gordon para [0038)).

Conclusion

US 20210192415 A1
Sadasiva; Simha et al.
BRAND PROXIMITY SCORE
US 10748159 B1
Selinger; David Lee et al.
Contextual analysis and control of content item selection
US 10311442 B1
Lancaster; James Justin
Business methods and systems for offering and obtaining research services
US 10031830 B2
Brodsky; Stephen Andrew et al.
Apparatus, system, and method for database management extensions
US 20170006135 A1
SIEBEL; THOMAS M. et al.
SYSTEMS, METHODS, AND DEVICES FOR AN ENTERPRISE INTERNET-OF-THINGS APPLICATION DEVELOPMENT PLATFORM
US 8768716 B2
Kreidler; Volker et al.
Database system and method for industrial automation services
US 20130085803 A1
Mauro; Joseph L. et al.
BRAND ANALYSIS
US 20100306249 A1
Hill; James et al.
SOCIAL NETWORK SYSTEMS AND METHODS
US 20070192163 A1
Barr; Tony
Satisfaction metrics and methods of implementation


15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        3/24/2022

/ROBERT D RINES/Primary Examiner, Art Unit 3683